Citation Nr: 0215385	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  94-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for claimed human 
immunodeficiency virus (HIV) infection.  



WITNESSES AT HEARINGS ON APPEAL

The veteran and a clinical psychologist



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 RO decision which denied 
service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder (PTSD) and alcoholism 
and for HIV infection.  

The case was remanded by the Board in May 1997 and September 
1997 for additional development of the record.  

In a June 2001 decision, the RO granted service connection 
for PTSD.  The veteran continued his appeal with regard to 
the HIV claim.  



FINDING OF FACT

In October 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
in the form of a statement dated in September 2002, that a 
withdrawal of this appeal was being requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In October 2002, the Board received a statement dated in 
September 2002 from the veteran (i.e., the appellant), in 
which he requested the withdrawal of this appeal.  As the 
veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

